Gilchrist, O. J.
The plaintiff brings his bill to set aside an award, upon the ground that the defendant had agreed that, on certain conditions, the arbitrators should award more favorably than they have done for the plaintiff. This condition was that the arbitrators should find that Wendell was not entitled to require Bean to take and pay for the land; and the plaintiff insists that he is entitled from the defendant to a full and sufficient answer on the point, whether they did or did not so find. The defendant, on the other hand, insists that he has sufficiently answered when he sets out the award itself, and refers to it *219as containing the only proper evidence as to what the arbitrators did or did not find: that the court will not, for the purpose of this cause, inquire upon what grounds the arbitrators proceeded in making their award, or what they did or did not find, so long as the face of the award does not show it.
But this is a proceeding to set aside or to rectify an award, as having, through error and misapprehension on the part of the arbitrators, been made against the terms fixed and agreed on by the parties themselves; or, in other phrase, not being in consonance with the submission. The award itself is therefore entirely without significance in determining the question to which the exception refers, and in referring to that the defendant evades the point to which he is called by the statement and interrogatory of the bill to answer.
In the absence of fraud, accident or mistake, the court will not in general revise the awards of referees ; and it is plain that in a great many cases awards are made, which, if closely scrutinized, would appear to have proceeded upon error and misapprehension of some kind, which are yet sustained, because the error is not capable of being set right without infringing upon the unquestionable powers and functions of the arbitrators. But where there is evidence that a mistake has clearly intervened, of a nature that admits of its being pointed out, and where it clearly appears that but for that mistake a different award would have been made from the one that has been made, the case is different, and the equitable jurisdiction of the court attaches, and its interposition will be granted. Bank v. Wilber, 4 Johns. Ch. 405. The conclusion, therefore, is, that the exceptions must prevail.

Answer insufficient.